Court.
—By the common law, games of hazard were not prohibited, though gambling was; and gambling consisted in playing for such stakes, as, added to the amusement, made the consequences dangerous to society. (Hawk. P. C. b. 1, ch. 92, § 1; 1 Russ. 506.) Our legislature have chosen to prohibit tavern keepers from allowing not merely gambling, but any kind of game, if money, liquor, or other thing is betted, from being played in or about their houses. The amount of the bet has nothing to do with the legal offence; if any thing of value be betted with the permission of the inn-keeper, it is a violation of the law. If the compensation for the use of the bowling alley be made to depend on the result of the game, and the inn-keeper permit the game to be played with a knowledge of this risk, it is a violation of the law.
Verdict, guilty.